UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 ACTIVECARE, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TABLE OF CONTENTS Page Invitation to Stockholders ii Notice of Meeting 1 Proxy Statement 2 Questions and Answers About the Meeting 3 Voting of Shares 5 Proxy Solicitation 7 Directors, Executive Officers and Corporate Governance 8 Security Ownership of Certain Beneficial Owners and Management 12 Section 16(a) Beneficial Ownership Reporting Compliance 13 Review, Approval or Ratification of Transactions with Related Persons 13 Executive Compensation 14 Report of the Audit Committee 18 Overview of Proposals 19 Proposal One – Election of Directors 19 Proposal Two – Approval of Increase in Authorized Capital 20 Proposal Three – Advisory Vote on Executive Compensation 21 Proposal Four – Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation 21 Proposal Five – Approval of 2013 Equity Compensation Plan 22 Proposal Six – Ratification of Independent Registered Public Accounting Firm 27 Other Business 28 Householding of Annual Meeting Materials 29 Proposals for the Next Annual Meeting 29 Annual Report 29 ACTIVECARE, INC. 5095 West 2100 South Salt Lake City, Utah 84120 (801) 974-9474 January 31, 2013 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of ActiveCare, Inc., that will be held on Monday, March 25, 2013 at 11:00 a.m., at the corporate headquarters located at 5095 West 2100 South, Salt Lake City, Utah. An outline of the business to be conducted at the meeting is given in the accompanying Notice of Annual Meeting and the Proxy Statement.In addition to the matters to be voted on, following the meeting there will be a report on our progress and an opportunity for stockholders to ask questions. After reading the Proxy Statement, please follow the voting instructions in this Proxy Statement to ensure that your shares will be represented.YOUR SHARES CANNOT BE VOTED UNLESS YOU SIGN, DATE, AND RETURN A PROXY CARD, REGISTER YOUR VOTE BY TELEPHONE, OR ATTEND THE ANNUAL MEETING IN PERSON. A copy of our Annual Report to Stockholders is available on the Corporation’s website at www.ActiveCare.com.The Annual Report is not a part of the proxy solicitation materials, except to the extent it is incorporated by reference therein. If you have any questions about the meeting, we invite you to communicate with Michael G. Acton, Chief Financial Officer. Sincerely yours, /s/ David G. Derrick David G. Derrick Chairman and CEO ii ACTIVECARE, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held March 25, 2013 TO OUR STOCKHOLDERS: The Annual Meeting of Stockholders (“Annual Meeting”) of ActiveCare, Inc., a Delaware corporation (the “Corporation”), will be held at the corporate headquarters located at 5095 West 2100 South, Salt Lake City, Utah, on Monday, March 25, 2013, at 11:00 a.m. Mountain Time for the following purposes, all as more fully described in the accompanying Proxy Statement: 1.
